LESTER, Judge,
concurring.
I thoroughly concur with Judge Cooper’s expression of the views of the court primarily because of the balancing of the equities as between the parties with due regard for the protection of the interests of the Commonwealth. In one respect, I would go a step farther and conclude that there is no prohibition against the operation per se of a commissary by a jailer so long as a marginal profit therefrom together with that officer’s salary would not exceed the constitutional limit. In the event that the income should go beyond the permissible maximum, then it should be retained by the appropriate authority, hopefully to be expended for some purpose connected with the operation of the detention facility.